                  Case 1:21-cv-02587-GHW-SLC Document 16 Filed 05/18/21 Page 1 of 1
                                                                                  21st Floor
                                                                                  1251 Avenue of the Americas
                                                                                  New York, NY 10020

                                                                                  Katherine M. Bolger
                                                                                  212.489.8230 tel
                                                                                  212.489.8340 fax

                                                                                  Katebolger@dwt.com




                                                       May 18, 2021

            VIA ECF
            Hon. Sarah L. Cave
            United States District Court
            Daniel Patrick Moynihan United States Courthouse
            Southern District of New York
            500 Pearl Street, Room 1670
            New York, NY 10007-1312


            Re:    Flynn, et ano. v. CNN, 1:21-Cv-02587 (S.D.N.Y., March 25, 2021)

            Dear Magistrate Judge Cave:

                    We represent Cable News Network, Inc. (“CNN”) in the above-captioned matter. CNN
            respectfully requests an extension of its deadline to move, answer, or otherwise respond to
            Plaintiffs’ amended complaint, from May 21, 2021 to June 18, 2021. CNN requests this
            additional time to fully brief the issues presented by the amended complaint. Counsel for
            Plaintiffs has consented to this request.

                   CNN has not previously requested an extension of time. Thank you for the Court’s
            consideration of this request.

                                                       Respectfully submitted,

                                                       Davis Wright Tremaine LLP



                                                       Katherine M. Bolger

Defendant's letter-motion requesting an
extension of time to answer, move, or otherwise
respond to the amended complaint (ECF No. 15)
is GRANTED, and the deadline to answer, move,
or otherwise respond to the amended complaint
is EXTENDED to Friday, June 18, 2021.

The Clerk of Court is respectfully directed to
close ECF No. 15.

SO-ORDERED 5/18/2021
